Honorable Jack Fant        Opinion No. S-192
County Attorney
El Paso County             Re:   Whether a "Bank-A-Ball"
El Paso, Texas                   cofn operated amusement
                                 device is a "pool table"
                                 as deffned by Article
Dear Mr. Fant:                   4668, v,c,s,
          You have requested an opinion from thfs office
asking whether "Bank-A-Ball" coin-operated amusement
devices are "pool tables" within the definition contained
in Article 4668, Vernon's Civil Statutes,and as such would
constitute any place wherein they are operated a "pool hall"
wfthfn the prohfbftlon contained in Article 4668, and
subject the operator of such place to prosecution under
Article 653 of Vernon's Penal Code.
          Article 4668 reads as follows:
          'NO person acting for himself or others shall
     maintain or operate a pool hall within this State.
     The term 'Pool Hall,' as used herein, includes any
     room, hall, burlding or part thereof, tent or en-
     closure of any kfnd similar to those named, or any
     fnclosed open space, fn whfch are exhibfted for
     hire, revenue, fees or gain of any kfnd, or for
     advertfsing purposes of any kind, any pool or bfl-
     liard table or stand or structure of any kind or
     character on which may be played pool or bfllfards,
     or any game sfmflar to pool or bfllfards played
     with balls, cues or pins or any sfmflar devfce, Any
     such table, stand or structure of'any kfnd used or
     exhibfted fn connection with any place where goods,
     wares or merchandise or other things of value are
     sold or given away or where or upon which any money
     or thing of value fs paid or exchanged shall be re-
     garded as a place where is exhibited the same for
     hire, revenue or gain. The habftual, actual.,or
     contemplated use of any premises, place, room,
     building or part thereof or tent, or any kfnd or
     character of enclosure similar to those named, or
     any uninclosed open apace for the purpose of ex-
     hfbftlng any table, stand or structure of any kind
     described fn this article may be enjoined at the
Hon. Jack Fant, page 2 (Opinion S-192)


     suit of eether the State or any cftizen thereof.
     . 0 0II
          "Bank-A-Ball" is a coin-operated game. It 18
played on an oblong table with cushioned sides, 36 inches
wfde, 52 inches long, and 32 inches high, with marked balls
and cue sticks, the purpose being to sink balls Into a cup
or hole in the table surface by Impelling the balls with
cues, in the process of doing which similar shots, such as
bank and straight shots which are used In the game of pool,
are made.
          Webster's New International Dictionary, Second
Edition, Unabridged, defines the game of billlards as "any
of several games played on an oblong table with balls
Impelled with a cue."
          The case of Clark v. State, 53 S.W.2d 52 (Tex.
Crlm. 1932), held that a game played with cues and ten balls
on a miniature pool table maintained in a drugstore, which
was operated through the deposft of a coin, was a game
similar to pool or belliards withfn Article 4668. This case
cites as authority Commonwealth v. Nance, 158 Ky. 444, 165
S.W. 423 (1914), wherefn the playfng surface of the table
had holes at one end guarded by pegs.
          On the basis of Clark v. State, supra, we do not
feel that because the playing table Is smaller, or less than
fifteen balls are used, or less than six pockets recefve the
balls, or obstructfons are placed upon the playing surface,
Bank-A-Ball is not "a game simflar to pool or billiards."
          It is, therefore, the opinion of this office that
the game of "Bank-A-Ball" is, as you have concluded, similar
to pool or bfllfards and comes wfthin the above definition,
Any establishment wherein such machines are so exhfbfted
would be a "pool hall."
                           SUMMARY
          Bank-A-Ball, which is a coin operated game
     played with cues and marked balls on an oblong
     table with cushioned sides, the purpose befng
     to sink the balls in holes in the table surface
Hon, Jack Fant, page 3 (Opinion S-192)


            using shots afmflar to pool or billiard
            shots, fa a game similar to pool or
            billiards as defined in Article 4668,
            V.C.S.
                          Yours very truly,
APPROVED:                 JOHN BEN SHEPPERD

J. Fred Jones
State Affairs Division
                              Assistant
D. 5. Meredith, Jr.
Reviewer

Sam 0. Kimberlin, Jr.
Reviewer

John Atchison
Reviewer

L. W. Gray
Special Reviewer

Davis Grant
First Assistant

John Ben Shepperd
Attorney General


WC:ca